Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to Japanese Patent Application JP2018-238282 is acknowledged.  Those priority documents have been electronically retrieved from a participating foreign office.  If applicant intends to rely on the foreign filing date, an attested English translation of the foreign filing must be provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2019/0290978 A1 to Mordasini et al. (Mordasini).

(Mordasini, abstract, title) comprising: 
a fiber-reinforced resin layer (10a, fig. 5a, paragraph 0096 – the layer of material created by preform 10a as it is wrapped around the mandrel 20) including a prepreg sheet (as described in paragraph 0089), which is made of fiber-reinforced resin (paragraph 0089), wound into a tubular shape and cured (described in paragraph 0091), 
wherein the prepreg sheet includes an edge that is located at an end in a direction in which the prepreg sheet is wound, the fiber-reinforced resin layer includes a joining portion where the edge of the prepreg sheet is joined to the prepreg sheet, and the joining portion extends helically over a single winding or more around an axis of the tubular body (paragraph 0091, “Each turn of the preform around the mandrel 20 may overlap and/or be partially covered by another turn of the same”.  In the embodiment where each turn of the preform overlaps the previous turn the portion of overlap defines the joining portion after the material has been consolidated with the reticulation of the resin matrix).

With regard to claim 2, Mordasini discloses the tubular body according to claim 1 as set forth above, and further discloses wherein the fiber-reinforced resin layer includes a plurality of layers (paragraph 0096 describing a first layer created by the preform 10a and a second layer created by the preform 10b), and at least one of the layers of the fiber-reinforced resin layer includes the joining portion, which extends helically (as described in paragraph 0091 “the preform may overlap and/or be partially covered by another turn of the same”.  In the configuration where the preform overlaps itself  and is then cured, the overlap portion becomes the joining portion which will extend helically).

(The portion of the outer layer created by preform 10b that overlaps itself includes the joining portion.  The outer layer is located at an outermost side in a radial direction of the fiber reinforced resin layer).

With regard to claim 4, Mordasini discloses the tubular body according to claim 1 as set forth above, and further discloses wherein the fiber-reinforced resin layer includes the prepreg sheet wound to have a spiral cross section (as shown in fig. 5a each of the layers is applied in a helical spiral).

With regard to claim 5, Mordasini discloses the tubular body according to claim 1 as set forth above, and further discloses wherein the prepreg sheet includes a cloth prepreg sheet (paragraph 0089 and fig. 1 show a three ply preform 10.  The preform of figure 10 is a type of felted cloth in that a collection of fibers is consolidated into a collective solid in each layer and then those layers are consolidated into a layer of material that functions as a type of cloth as it is subsequently applied to the mandrel.  It is noted that applicant provided no special definition of the term cloth and thus that term has been considered under the broadest reasonable interpretation).

With regard to claim 7, Mordasini discloses the tubular body according to claim 1 as set forth above, and further discloses wherein the tubular body is applied to a shaft of an arrow (this description of the field of intended use of the claimed tubular body being “applied to a shaft of an arrow” does not further define the tubular body), and the joining portion extends helically over one to six windings (as shown in fig. 5a the joining portion can be seen to extend helically at least six windings around the axis of the tubular body).

With regard to claim 8, Mordasini discloses a method for manufacturing a tubular body (Mordasini, abstract, title), the method comprising: 
winding a prepreg sheet (10a, fig. 5a, paragraph 0096 – the layer of material created by preform 10a as it is wrapped around the mandrel 20), which is made of fiber-reinforced resin (paragraph 0089), around an elongated core (20, fig. 5a, ); and 
curing the prepreg sheet wound around the core (as described in paragraph 0091 “the structure formed by the preform 10 is consolidated with the reticulation of the resin matrix”), 
wherein the prepreg sheet has a winding initiation edge and a winding termination edge that are respectively located at two ends in a direction in which the prepreg sheet is wound (as shown in fig. 5a), and the winding of a prepreg sheet includes winding the prepreg sheet around the core so that at least one of the winding initiation edge or the winding termination edge extends helically over a single winding or more around an axis of the core  (paragraph 0091, “Each turn of the preform around the mandrel 20 may overlap and/or be partially covered by another turn of the same”.  In the embodiment where each turn of the preform overlaps the previous turn the portion of overlap defines the joining portion where the winding initiation or termination edge extends helically over itself and after the material has been consolidated with the reticulation of the resin matrix).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2019/0290978 A1 to Mordasini et al. (Mordasini).

With regard to claim 6, Mordasini discloses the tubular body according to claim 1 as set forth above, but does not explicitly disclose wherein the tubular body has a thickness of 0.5 to 5 mm and a ratio of an axial length of the tubular body to a diameter of the tubular body is 50 to 200: 1.
	It should be noted that Mordasini discloses the use of its shafts to manufacture golf clubs, fishing rods, rackets etc. (paragraph 0004).  The disclosure of Mordasini does not provide measurements for the thickness of the tubular body and the ratio of axial length to tube diameter.  Fishing rods come in all sizes.  Some can be as short as 1400 mm, have a diameter of up to 20 mm and have a thickness of between 0.5 to 5 mm.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a tubular body of Mordasini for use as a fishing rod that is 1500 mm long, 10 mm wide and 2.5 mm thick in order to provide a fishing rod that can be used as intended.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose tubular bodies with some but not all of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753